UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4346



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO CARDELL BOYCE,

                                              Defendant - Appellant.


                              No. 05-4347



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEMITRIUS COLEMAN,

                                              Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(CR-04-482-4)


Submitted:   March 29, 2006                 Decided:   April 19, 2006


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence, South
Carolina; D. Craig Brown, LAW OFFICE OF D. CRAIG BROWN, P.C.,
Florence, South Carolina, for Appellants.    Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Antonio Cardell Boyce and Demitrius Coleman appeal the

district court’s judgment entered pursuant to their guilty pleas

for using and carrying a firearm during a crime of violence in

violation of 18 U.S.C. §§ 924(c)(1)(A) and 2 (2000).     Boyce and

Coleman’s attorneys have filed a joint brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying there are no

meritorious issues for appeal.    The Appellants have been notified

of their right to file pro se supplemental briefs but have not done

so.   Finding no reversible error, we affirm.

           After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.   See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).    However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).   Id.   As stated in Hughes, this court will affirm a post-

Booker sentence if it is both reasonable and within the statutorily

prescribed range.   Id. at 546-47.

           Boyce and Coleman claim that the district court erred by

not calculating their sentencing guideline range.   They each pled

guilty to two counts of using and carrying a firearm during a crime

of violence; one count required a statutory minimum sentence of


                                 - 3 -
seven years, and the other required a consecutive statutory minimum

of twenty-five years.       See 18 U.S.C. §§ 924(c)(1)(A)(ii).              The

district court did not calculate a sentencing guideline range and

instead   selected    the    mandatory      minimum    sentence.      Coleman

accordingly received a sentence of thirty-two years’ imprisonment.

As to Boyce, the district court granted the Government’s downward

departure motion for substantial assistance and sentenced him to

26.5 years’ imprisonment.

             The district court erred when it did not calculate the

sentencing guideline range.        See United States v. Moreland, 437

F.3d 424, 433 (4th Cir. 2006) (The district court “must correctly

determine . . . the applicable guideline range.”).              However, Boyce

and   Coleman   suffered    no   prejudice    because    they    received   the

statutory minimum sentence.        See United States v. Robinson, 404

F.3d 850, 862 (4th Cir. 2005).         Accordingly, we find no reversible

error.

           The Appellants also claim they should have received an

adjustment    for   acceptance    of   responsibility,     but    because   the

district court sentenced them to the statutory minimum it could not

depart below that statutory minimum except upon motion by the

Government on the basis of substantial assistance.               See 18 U.S.C.

§ 3553(e) (2000); Robinson, 404 F.3d at 862.

             Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.            Accordingly, we affirm


                                    - 4 -
Boyce and Coleman’s sentences and convictions. This court requires

that counsel inform their clients, in writing, of their right to

petition the Supreme Court of the United States for further review.

If the clients request that a petition be filed, but counsel

believe that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client(s).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -